Citation Nr: 1438865	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Dojaquez, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

While the Veteran was previously represented by Disabled American Veterans, in February of 2012, he appointed the above-referenced attorney as his representative.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.  Additional evidence subsequent to the most recent supplemental statement of the case has been received by VA.  Specifically, additional VA treatment records dated through June 2014 including an additional VA mental disorder examination has been added to the Veteran's electronic record located in Virtual VA/VBMS without a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2013).  However, as the claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the development is completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)







REMAND

Major depressive disorder

The Veteran asserts that his service-connected major depressive disorder has worsened since the last examination.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board notes that the Veteran was afforded a VA Mental Disorders examination in December 2009, which reflects a Global Assessment Functioning (GAF) score of 55.  However, VA treatment records dated in September 2010 and April 2011 reflect GAF scores of 50, which demonstrate a worsening in symptomatology.  Because the Veteran has indicated that his major depressive disorder has worsened since the last examination, the Board finds that a remand for an updated VA examination is necessary to assess the current severity of the Veteran's service-connected major depressive disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating).

TDIU

The Veteran also contends that he cannot work due to his service-connected disabilities.  The Board finds that additional development is needed to help determine whether the Veteran is unable to secure (obtain) and follow (maintain) substantially gainful employment due to service-connected disabilities.

According to the May 2011 VA examination report, the examiner indicated that the Veteran's service connected disabilities, especially his degenerative disk disease and herniated disk of the lumbosacral spine render him unable to secure and maintain a substantially gainful physical and sedentary type of employment, but there was no rationale or explanation provided.  In a February 2012 determination, Social Security Administration (SSA) determined that disability benefits were not warranted because the evidence showed that the Veteran's conditions did not prevent him from doing all types of work considering his age, education, and past work experience.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations. Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  As the Veteran meets the schedular criteria for a TDIU rating, an examination is necessary to assess whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  Thus, a remand is required to ensure there is a complete and thorough examination with opinion to inform the Board's decision regarding the claim for TDIU. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatments records of the Veteran dated from August 2012 to the present and associate those records with the file.

2.  Thereafter, refer the case for an updated VA psychiatric examination to determine the current severity of the Veteran's service-connected major depressive disorder.  The entire claims folder, to include any records in Virtual VA/VBMS must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected major depressive disorder and indicate the impact of the disorder on occupational and social functioning and ability to obtain or maintain gainful employment.  In addition, for any psychiatric symptomatology attributable solely to nonservice-connected psychiatric disorders, the examiner should identify those symptoms that are not in any way associated with the Veteran's major depressive disorder.  A rationale for any opinions reached should be provided. 

3.  Then schedule the Veteran for an examination or review by a Vocational Rehabilitation Specialist or similar occupational specialist, if possible.  The entire claims folder, to include any records in Virtual VA/VBMS, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The VA examiner or specialist should provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The VA examiner should also review the relevant evidence in the claims folder in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities either individually or collectively render him unable to secure (obtain) substantially gainful employment?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities either individually or collectively render him unable to follow (maintain) substantially gainful employment?

In rendering an opinion, the examiner should consider the Veteran's education, training, and previous work experience, but should not consider his age or the effect of any non-service connected disabilities. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  After all development has been completed, readjudicated the issues on appeal in light of all the evidence of record.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



